                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Cary Jurgens,                       )
                                    )
                Plaintiff,          )       ORDER ADOPTING STIPULATION TO
                                    )       AMEND COMPLAINT
       vs.                          )
                                    )
BNSF Railway Company,               )
a corporation,                      )       Case No. 1:17-cv-179
                                    )
                Defendant.          )


       Before the court is the parties’ Stipulation to Amend Complaint. The court ADOPTS the

parties’ stipulation (Doc. No. 42). Plaintiffs’ claims asserting violations of the Locomotive

Inspection Act, Safety Appliance Act, and violations of state law and regulations are deemed

withdrawn.

       IT IS SO ORDERED.

       Dated this 5th day of March, 2019.

                                                  /s/ Clare R. Hochhalter
                                                  Clare R. Hochhalter, Magistrate Judge
                                                  United States District Court
